OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                             AUSTIN




fIOnoraEleBuxton 6. Eeokaey
Colmty .kttomey,'Wrry catlat J
Bxcmflolb, %xns '~
Deer Sir:
Honorable Burton G. Haokaey, Page 2


          Our answer to your first question Ie that unless
the rural high school dlstrlot formed by groupin& the Fool
Common Sohool Distrlot with the xeedow Rural High ~ebool
Dlstriot oontalns en awe @eater thea one hundred square
miles, thus brlwing it under the punier of Artlole 2922(o)
Vernon*s Anmtated Clril Statutes, providing iOr eleotlons
in rural high sohool dlstrlots of this area, no eleotlon oan
properly be held to group the dlstrlots eforssaid lnasmuoh as
Art&lo 2922(a), Vernon*8 &motatad Civil Statutes, (UIIDP~
other things protldes~~
                      es rollowm
          *In eaoh organized oounty In this State end la an7
     aounty which shall hereafter be organized, tho oounty
     sahool trustees shall hare the authority to form one or
     more rural hi@ school dlstriots, by grouping contiguous
            school dlstriots havia less thnn rour hundred
     OOJBSOLL
     soholaatlopopulation aud independentsoh+l dlstrlots
     huvlllgless than two hundred end imy   sobolastlopowla-
     tlon for the purpose of estebllehlng and Operating rural
     high sohools . . .*

          This statute tests authority to group contiguous
sob001 distrlots in tbs p0pilatlon braolsstsset out tbwsln
~.II
   the oounty sohool tNsteo8 sXOspt whsre the arsa ot tbs
rurelhlgh sob001 distrlotswo~d~~$reatrrthanons        bmdrsd
squere miles, in wbldh oass Ark1016 89EZ(o), Vernon*8 mnotated
Civil Statutes app.1.i~and an eleotlon aust be held.
           In the event the dlstrlots uy grouped either by
order of the oounty sobool trustses or by an elaotlon as se8
out in Artlole 2922(o) es aroresald, ii the distriots orrated
should oontaln an eree or more then one bundrsd square allea,
an eleotion oould bo held under euthorlty of ArtIols~2922(1)
to levy a uriiroratax over the rural high sohool distriot a8
a whole, at wblob eleotlon the qualiiied tex peylng Voters or
such dlstriot shall vote as provided tor in said artIole.
           The raot thst the Pool pi8trlot held an eleotlon
 attemptkg'to raise the rate to $1. in April and said sleetion
 railed would have no bearing on an eleotios held over the
 dIetrIot as a whole to levy e unlfora tax over said bistrlot
 as the rural.hlkh sohOo1 dietriot fOlW3d by grOUplUg the Pool
 coamn soho Distrlo$ with th6 previously rorplsa IceadowRural
 High Sohool Distrlot uouhd aoaprls~ an entlrsly ww legal eMity.
 Of oourse, in the eleotlon held the quelirled finxpaying rokrs
\or the newly rormed distrlot &s a whozl wo@d Vote emd the pur-
 pose or said eleotlon aould be ta .XCnr a rtefforn ret0 over the
 bistrlot as a whole,a$o     raise tihoreWb LB the -1    Dlstriob.
  Honorable Burton G. Heoknsy, Page S


            Trustlcg that the above setisieotorIlyanswsrs your
   questions,we are
                                  Very truly yours




                                                 AiSSISTANT




                                            0
   ERS:IUdd
                                               APPROVED
                                                 OPlNlON
                                               COMMn-rEE
                                              EWBc”*l”*A*



                  APPROVEZ;AUG 11, 1939

J&u#i?k                                 .
                  ATTORNEY GENERAL OF TEXAS